Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 27 August 2020 for application number 17/004,941. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-14 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  8/27/20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,776,672. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, ‘672 discloses a system comprising: an image capture device configured to source image data that includes thermal data and that depicts a person within a region; a non-image sensor configured to source non-image data representing the person within the region; at least one processor communicatively coupled to the image capture device and the non-image sensor; and at least one computer readable medium communicatively coupled to the at least one processor and having stored thereon computer program code that is executable by the at least one processor, wherein the computer program code, when executed by the at least one processor, causes the at least one processor to perform a method comprising: determining that the person depicted in the image data is the person represented in the non-image data; determining biometric metadata associated with the person, the determining the biometric metadata including determining a temperature of the person; determining that the temperature is outside a temperature range; and in response to the determining that the temperature is outside the temperature range, triggering a temperature alarm (claim 16).
Regarding claim 2, see teachings of claim 1.  ‘672 further discloses wherein the image capture device is a camera that includes a hub for the non-image sensor (claim 17).
Regarding claim 3, see teachings of claims 1 and 2.  ‘672 further discloses wherein the hub is configured to transmit power to the non-image sensor (claim 18).
Regarding claim 4, see teachings of claim 1.  ‘672 further discloses wherein the non-image data is data contained in radiofrequency radiation (claim 19).
Regarding claim 5, see teachings of claims 1 and 4.  ‘672 further discloses wherein the radiofrequency radiation includes BluetoothTM signals (claim 20).
Regarding claim 6, see teachings of claim 1.  ‘672 further discloses wherein at least one computer readable medium is configured to store image metadata, corresponding to the person depicted in 
Regarding claim 7, ‘672 discloses a method comprising: receiving image data that includes thermal data and that depicts a person within a region; receiving non-image data representing the person within the region; determining that the person depicted in the image data is the person represented in the non-image data; determining biometric metadata associated with the person, the determining the biometric metadata including determining a temperature of the person; determining that the temperature is outside a temperature range; and in response to the determining that the temperature is outside the temperature range, triggering a temperature alarm (claim 9).
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,776,672 in view of Aggarwal et al. (US 2006/0028552).
Regarding claim 9, see teachings of claim 7.  ‘672 does not explicitly disclose wherein the region is an outdoor region.
In the same field of endeavor, Aggarwal discloses wherein the region is an outdoor region (par. 59).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify ‘672 to include the teachings of Aggarwal in order to capture images in various environment (Aggarwal, par. 59).

Claims 10-12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,776,672 in view of Feyh et al. (US 2014/0152772).
Regarding claim 10, see teachings of claim 7.  ‘672 does not explicitly disclose wherein the image data is first image data and corresponds to thermal images captured using a thermal camera monitoring the region.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify ‘672 to include the teachings of Feyr in order to depict the amount of infrared radiation that is emitted or reflected by objects that are in the view of the camera (Feyr, par. 3).
Regarding claim 11, see teachings of claims 1 and 10.  Feyr further discloses further comprising: capturing visible images using a Red-Green-Blue (RGB) camera monitoring the region (par. 16); and correlating the thermal images and visible light images (pars. 18, 19).
Regarding claim 12, see teachings of claims 1, 10, and 11.  ‘672 further discloses wherein the correlating is carried out by a convolutional neural network (claim 7).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486